DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        The application of Christopher Dyer for Fluid Dispenser Including A Data Transfer Device, And System Incorporating the Same filed 5/26/20 has been examined. Claims 1-24 are pending.
Specification


Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the phrase “The present invention”. This is implied and should be avoided. The abstract is also objected because it is not written on a single sheet of paper.  Correction is required.  See MPEP § 608.01(b).



           Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26, 30, 34-38,41-42,44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegelin et al. US Patent Application Publication 20170134887.


           Regarding claim 25, Wegelin et al. teaches a system for monitoring fluid dispensers, comprising: at least one fluid dispenser for dispensing chemicals (paragraph 013), comprising: at least one sensor (210) for sensing fluid flow (paragraph 034); 
a dispenser management unit  comprising:
at least one input for receiving sensor data from the or each sensor (controller 210 receives sensor data, paragraph 021):
a processor configured to, in dependence on said received sensor data, determine at least one of: the number of correct operations per day; the duration of correct operations per day; the number of incorrect operations per day; the duration of incorrect operations per day; the total number of operations; and the daily number of operations, and corresponding storage memory for storing firmware (paragraph 018,027,035);
a data transfer device comprising storage memory for storing said received sensor data, the data transfer device storage memory configured to store the or each one of: the number of correct operations per day; the duration of correct operations per day; the number of incorrect operations per day; the duration of incorrect operations per day; the total number of operations; and the daily number of operations (paragraph 037); and
a power source for powering at least said processor (paragraph 013,033);
at least one portable terminal comprising a device reader, and a terminal communications module (paragraph 020-021); and a remote server comprising a server communications module, wherein said remote server is configured to communicate with said terminal via a communications link between said terminal communications module and said server communications module (paragraph 021,023)
wherein, said terminal further comprises storage memory for storing sensor data received from the or each fluid dispenser data transfer device, the terminal being configured to upload said received sensor data upon communicating with said remote server (paragraph 025) .
        Regarding claim 26,  Wegelin et al. teaches data transfer device storage memory, of said fluid dispenser, is configured to store a unique identifier number (UUID, paragraph 005,07, 037).
      Regarding claim 30, Wegelin et al. teaches a data transfer device mountable to equipment to be monitored, wherein the data transfer device comprises storage memory configured to store a unique identifier number (UUID, paragraph 023).
          Regarding claim 34, Wegelin teaches the terminal communications module is configured to use a wireless communications protocol (paragraph 019).
              Regarding claim 35, Wegelin teaches portable terminal is one of: a smartphone; a mobile telephone; a Personal Digital Assistant (PDA); and a tablet computer (paragraph 020,.022).
                  Regarding claim 36, Wegelin teaches the data transfer device is one of: an NFC device, an RFID device, and a Bluetooth device (paragraph 019).
              Regarding claim 37, Wegelin teaches a method of monitoring fluid dispensers, comprising: on a data transfer device mounted to a fluid dispenser (transmitter 216 mounted to dispenser, paragraph 037) : receiving sensor data from at least one sensor on said fluid dispenser (controller 210 receives sensor data, paragraph 021):
 storing said sensor data (paragraph 037); in dependence on said received sensor data, determining at least one parameter, including: the number of correct operations per day; the duration of correct operations per day; the number of incorrect operations per day; the duration of incorrect operations per day; the total number of operations; and the daily number of operations ; and storing on said data transfer device said determined parameters (paragraph 037); on a portable terminal having a device reader and a communications module (paragraph 020-021): initiating a communications link between said device reader and said data transfer device (paragraph 021); receiving said sensor data stored on said data transfer device and initiating a communications link between a remote server and said communications module; and uploading said received sensor data to said remote server (paragraph 025).
          Regarding claim 38, Wegelin teaches on a remote server having a server communications module: storing said uploaded received sensor data and downloading said received sensor data to a remote terminal upon said terminal accessing a web server running on said remote server (paragraph 025).
         Regarding claim 41, Wegelin teaches the step of determining the volume of chemical dispensed in each operation in dependence on said received sensor data (amount of fluid discharge is determined, paragraph 018).

           Regarding claim 42, Wegelin teaches indicating to a user upon at least one of: a correct fluid dispenser operation; an incorrect dispenser operation; and the fluid dispenser requiring maintenance (improper use is indicated, paragraph 018).
               Regarding claim 44, Wegelin teaches the data transfer device is one of: an NFC device, an RFID device, and a Bluetooth device (paragraph 019,023).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27,29,32, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. US Patent Application Publication 20170134887 in view of Cagle US Patent Application 20100094581.
          Regarding claim 27, Wegelin teaches storage memory for storing firmware, of said fluid dispenser ( paragraph 015,043) but is not explicit in teaching the memory is configured to store a fluid dispenser type identifier. Cage in an analogous art teaches a fluid dispenser storing a unique identifier for identifying the fluid dispenser (paragraph 022).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wegelin et al as disclosed by Cagle because such modification improves the reliability of the process of identifying the fluid dispenser by providing a reliable means distinguishing the fluid dispenser. 
          Regarding claims 29 and 40, Wegelin et al. is silent on teaching the processor of said fluid dispenser being configured to compare the number of incorrect operations per day to a threshold value, and output to said data transfer device storage memory a maintenance mode indication upon said total number of operations being greater than said threshold. Cagle in an analogous art teaches a fluid dispenser in which the noncompliance usage threshold (incorrect operation) is set and compared to the gathered usage data (paragraph 08, 021). Cagle also teaches monitoring the usage of the fluid dispenser on a daily basis (paragraph 058) further implying that the incorrect uses threshold is set on a per day basis.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wegelin et al. as disclosed by Cagle because such modification improves compliance management of the fluid dispenser and allow proper training and corrective action to be taken.   
Regarding claim 32, Wegelin teaches a remote server is further configured as a web server configured to enable said received sensor data to be accessed from remote terminals having a web-browser (paragraph 025)

Claim(s) 28 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. US Patent Application Publication 20170134887 in view of Hevia et al. US Patent Application Publication 20180029859.

                Regarding claims 28 and 39, Wegelin is silent on teaching the processor of the fluid dispenser being configured to compare the total number of operations to a threshold value, and output to said data transfer device storage memory a maintenance mode indication upon said total number of operations being greater than said threshold. Hevia et al. in an analogous art teaches the processor of the fluid dispenser being configured to compare the total number of operations to a threshold value, and output to said data transfer device storage memory a maintenance mode indication upon said total number of operations being greater than said threshold (when the flow threshold is met indicate that the storage container of the fluid dispenser is empty, paragraph 036).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wegelin as disclosed by Hevia because such modification represents an improvement over the system of Wegelin by detecting storage container of the fluid dispenser is empty and allowing corrective action to be taken in order to maintain the fluid dispenser in operating mode. 
       Claim(s) 31 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. US Patent Application Publication 20170134887 in view of Bye US Patent Application Publication 20040053625.
	Regarding claim 31 and 43, Wegelin teaches the portable terminal device provide location information and the data transfer device is associated with at least one of: a physical location (paragraph 028) but is silent on teaching the user entering the location information. Bye in an analogous art teaches inputting location to the portable device as an alterative to the portable device determining it own location (paragraph 025).
	It would have been obvious to one of ordinary skill in the art to modify the system of Wegelin as disclosed by Bye at the time of the invention because inputting the location information represent a cheaper and less complicated means for the portable device to obtain location information by not requiring the portable device to include location determining circuitry. 
        Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. US Patent Application Publication 20170134887 in view of Zaima et al. US Patent Application Publication 20120218106.
	Regarding claim 33, Wegelin is silent on teaching web server requires authorized log-in details to access said received sensor data. Zaima et al. teaches a webserver server requires authorized log-in details to access said received sensor data (paragraph 0127-0129).
	It would have been obvious to one of ordinary skill in the art to modify the system of Wegelin at the time of the invention as disclosed by Zaima because such modification improves the security of the system and ensure only authorized users have access to the gathered data.
Conclusion




-4-
          


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683